772 N.W.2d 345 (2009)
Martin B. MARCUS, Plaintiff-Appellant,
v.
GFG EMPLOYMENT SERVICES, INC., d/b/a Garden Fresh Salsa, Inc., Garden Fresh Salsa Co., Inc., Basha Foods, Freshlane Transit, Garden Fresh Salsa II, Gourmet International Goods, and GFG II Employment Services, Inc., Defendants-Appellees.
Docket No. 139010. COA No. 284042.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the April 28, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.